DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to applicant's amendment(s)/response(s) filed on 01/18/2022.Claims 2-21 are pending.
Examiner Response to Arguments
Applicant's response/arguments with respect to the claims 2-21 have been fully considered but are moot in view of the new ground(s) of rejection.
Examiner Response to Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal 
disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. 
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 2-4, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 20 of prior U.S. Patent No. 10070369. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the U.S. Patent No. 10070369.
Present application 16035252
Granted patent 10070369
Claim 2
Claims 1 and 20
Claim 3
Claim 2
Claim 4
Claim 3
Claim 9
Claim 1
Claim 16
Claims 1 and 20


Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness 
rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth
 in section 102 of this title, if the differences between the subject matter sought to be patented and the prior  	art are such that the subject matter as a whole would have been obvious at the time the invention was made  	to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be  	negatived by the manner in which the invention was made. 

Claims 2-4, 6, 8-14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poola et al (US20140146735), in view of Wang et al (US20100138651), in further view of Lu (US20100260146).

 	Regarding claim 2, the cited reference Poola discloses a method (Abstract discloses a method of grouping and associating access points) comprising: determining location information of one or more network access points (¶0015 discloses associating access points with a location parameter that identifies access points that are physical neighbors or that share routing attributes and ¶0031 discloses that access points in its sanctioned list that can be grouped in accordance with their location parameter), wherein the one or more network access points are configured to communicate with a routing device (¶0027 discloses that the concentrator 108 will bridge 208 the packet between the respective Layer-2 tunnels 122, 124 of all other access points that are part of the grouping); determining, based on the location information, a mobility group comprising the one or more network access points (¶0015 discloses grouping these access points together such that packets that are received from one access point in the group are bridged to the other access points in the group. ¶0025 also discloses that access points can be grouped together such that tunneled traffic packets that are received from an access point in the group of the network are bridged to the other access points in the same group); wherein the mobility group is configured to communicate with the routing device via a network layer protocol (¶0027 discloses that the concentrator 108 will bridge 208 the packet between the respective Layer-2 tunnels 122, 124 of all other access points that are part of the grouping). The cited reference Poola further discloses wherein the mobility group is further configured to bridge communication between the computing device and with the routing device via encapsulation (¶0024 discloses that the AP 100 or network entity is operable to establish an end-to-end tunnel connection 122 for the mobile device 130 from the AP to the concentrator 108). However, Poola does not explicitly teach assigning an address to a computing device in communication associated with the address within network layer traffic.
In an analogous art Wang teaches assigning an address to a computing device in communication 
with at least one network access point of the mobility group (¶0050 and Fig. 1 disclose that the access terminal 101 can access a network by first establishing an air link (i.e. wireless traffic channel between an access terminal and a RAN) with the RAN 111… in accordance with a PPP link layer protocol, described in further detail below. Next, the PPP link layer protocol can be utilized to negotiate an IP address to assign to the access terminal 101. Once an IP address is assigned, data packet transfer can occur over the network connection), wherein the mobility group is configured to communicate with the computing device via the address and via a physical layer protocol (¶0090 discloses that the AT may then be assigned a simple IP address, with the system maintaining network-layer communication utilizing simple IP signaling).

    PNG
    media_image1.png
    239
    542
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention was made
to incorporate the teachings of Wang to provide mobile IP services mobility and maintains an IP connection when the access terminal changes its point-of-attachment to the network.
	However, Wang does not explicitly teach encapsulating of physical layer traffic associated with the address within network layer traffic.
	In an analogous art Lu teaches encapsulating of physical layer traffic associated with the address within network layer traffic (¶0113 discloses generates an L3 packet as an IP packet by encapsulating the L2 packet, using the IP address).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Lu mobile device does not need to obtain a locally assigned IP 
(Lu, ¶0115).

Regarding claims 3 and 10, the combination of Poola, Wang, and Lu discloses all limitations of claims 2 and 9 respectively. Poola further disclose wherein the location information comprises one or more of a MAC address, a serviceable address, an IP address, a geographic location, or a geographic region ( ¶0026 discloses that AP1 100 and AP2 102, which are nearby physically, are each associated 202 with
a location parameter). 

Regarding claim 4, the combination of Poola, Wang, and Lu discloses all limitations of claim 2, Wang further discloses wherein the routing device comprises a gateway device (Fig .3 discloses 
an access terminal 103 establishes an air link with a RAN 113, which thereby establishes a data link with 
a mobile access gateway (MAG) 123).
	
    PNG
    media_image2.png
    262
    557
    media_image2.png
    Greyscale
 
Regarding claims 6, 13, and 18, the combination of Poola, Wang, and Lu discloses all limitations of claims 2, 9, and 16 respectively, Lu further discloses wherein the address is persistent for the computing device as the computing device communicates with the one or more network access points of the mobility group (¶0098 discloses that mobile equipment roaming from mesh cell to mesh cell, mobile equipment's IP address can be maintained at all time).

Regarding claims 8, 12, and 19, the combination of Poola, Wang, and Lu discloses all limitations of claims 2, 9, and 16 respectively. Lu further teaches wherein the mobility group is configured to communicate with computing devices via a single physical layer network (¶0111 discloses in order to support the seamless roaming described above, dynamic layer-2/layer-3 (L2/L3) tunnel techniques are utilized).

Regarding claim 9, the claim is a drawn to a method performing substantially the same features of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 11, the combination of Poola, Wang, and Lu discloses all limitations of claim 9. Lu further discloses wherein the one or more computing devices comprise at least one of a network access 
point or a gateway device (See Fig. 1).

Regarding claims 14 and 17, the combination of Poola, Wang, and Lu discloses all limitations of claims 9 and 16 respectively. Lu further discloses wherein the first access point and the second access point are associated with a mobility group comprising a plurality of access points, wherein the mobility group provides continuity of service to the user device (¶0101 discloses that the mobile device 1305 can experience continuous WiFi connection when roaming among WiFi cells (e.g., mesh cells 1303-1304). During roaming among mesh cells).

	Regarding claim 16, the claim is a drawn to a method performing substantially the same features of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poola et al (US20140146735), in view of Wang et al (US20100138651), in further view of Lu (US20100260146), in further view of Nagarajan et al (US20080013474).

Regarding claim 7, the combination of Poola, Wang, and Lu discloses all limitations of claim 2. However, the combination does not explicitly teach wherein determining the location information comprises: performing, at a first network access point of the one or more network access points, a scan for network access points within range of the first network access point, and identifying the routing device as a termination point for tunneling communications from the one or more network access points of the mobility group to the termination point.
In an analogous art Nagarajan further discloses wherein determining the location information comprises: performing, at a first network access point of the one or more network access points, a scan for network access points within range of the first network access point (¶0069 discloses that Each wireless switch in the mobility domain can discover other wireless switches in the mobility domain upon joining the network, and establish a peering session with each of the other switches within the mobility domain.), and identifying the routing device as a termination point for tunneling communications from the one or more network access points of the mobility group to the termination point (¶0069 discloses establishing a data tunnel, which operates according to GRE-over-IP, and a control connection between each pair of the wireless switches in the mobility domain. Each data tunnel carries complete Layer-2 (L2) packets between the first wireless switch and the second wireless switch).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Nagarajan to maintain network layer connectivity when roaming between network domains.

Claims 5 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poola et al (US20140146735), in view of Wang et al (US20100138651), in further view of Lu (US20100260146), in further view of Naruszewicz et al (US20130157585).

Regarding claim 5, the combination of Poola, Wang, and Lu discloses all limitations of claim 2. However, the combination does not explicitly teach further comprising sending, to the one or more network access points, provisioning information to establish the mobility group, wherein the provisioning information comprises one or more of a tunnel endpoint Internet Protocol (IP) address, radio service set identifier (SSID) assignments, a radio configuration, virtual local area network (VLAN) 
tags, or multiprotocol label switching (MPLS) labels.
In an analogous art Naruszewicz teach further comprising sending, to the one or more network access points, provisioning information to establish the mobility group, wherein the provisioning information comprises one or more of a tunnel endpoint Internet Protocol (IP) address, radio service set identifier (SSID) assignments, a radio configuration, virtual local area network (VLAN) tags, or multiprotocol label switching (MPLS) labels (¶0017 discloses provisioning information may be used to establish different types of communication service between a network and a client…Provisioning information may instruct a base station and/or server of a network to establish a tunnel from the base station and/or server of the network to a particular destination (e.g., IP address) in an enterprise network).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Naruszewicz where provisioning information may be used to configure any 
component of a network for providing services to a terminal (Naruszewicz, ¶0033).

Regarding claim 20, the combination of Poola, Wang, and Lu discloses all limitations of claim 16. However, the combination does not explicitly teach wherein the provisioning information comprises one or more of a tunnel endpoint Internet Protocol (IP) address, radio service set identifier (SSID) assignments, a radio configuration, virtual local area network (VLAN) tags, or multiprotocol label switching (MPLS) labels.
In an analogous art Naruszewicz teach wherein the provisioning information comprises one or more of a tunnel endpoint Internet Protocol (IP) address, radio service set identifier (SSID) assignments, a  (¶0017 discloses provisioning information may be used to establish different types of communication service between a network and a client…Provisioning information may instruct a base station and/or server of a network to establish a tunnel from the base station and/or server of the network to a particular destination (e.g., IP address) in an enterprise network).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Naruszewicz where provisioning information may be used to configure any component of a network for providing services to a terminal (Naruszewicz, ¶0033).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poola et al (US20140146735), in view of Wang et al (US20100138651), in further view of Lu (US20100260146), in further view of Gieseke et al (US20030074430).

Regarding claim 15, the combination of Poola, Wang, and Lu discloses all limitations of claim 9. However, the combination does not explicitly teach wherein the provisioning information comprises a Data Over Cable Service Interface Specification (DOCSIS) boot file, and wherein the provisioning information is transmitted via a Dynamic Host Configuration Protocol (DHCP) options header.
In an analogous art Gieseke teaches wherein the provisioning information comprises a Data 
Over Cable Service Interface Specification (DOCSIS) boot file, and wherein the provisioning information is transmitted via a Dynamic Host Configuration Protocol (DHCP) options header (Fig. 2 discloses the link between provisioning server snf csble modem where provisioning files are sent to the cable modem (using DOCSIS 1.0 or 1.1) through DHCP server).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Gieseke where a configuration file that is generated or provided from the manufacturer that models how the network element operates and should be configured to perform 
specific tasks and assignments (Gieseke, ¶0003).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poola et al (US20140146735),  in view of Wang et al (US20100138651), in further view of Lu (US20100260146), in further view of Naruszewicz et al (US20130157585).

Regarding claim 21, the combination of Poola, Wang, and Lu discloses all limitations of claim 16. However, the combination does not explicitly teach wherein the provision information comprises information relating to one or more of: domain name system (DNS) servers, network time protocol (NTP) servers, simple network management protocol (SNMP) servers, radius servers, a quality of service (QOS), or trivial file transfer protocol (TFTP) configuration servers.
In an analogous art Naruszewicz teaches wherein the provision information comprises information relating to domain name system (DNS) servers, network time protocol (NTP) servers, simple network (¶0011 discloses that provisioning information may include Quality of Service (“QoS”)).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Naruszewicz where Qos provides efficient communication.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at
 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462